DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James R. Vergara on 1/24/2022.

The application has been amended as follows: 
IN THE CLAIMS;
Claim 1, Canceled.
Claim 2, Canceled.
Claim 3, Canceled.
Claim 4, Canceled.
Claim 5, Canceled.
Claim 6, Canceled.
Claim 7, Canceled.
Claim 8, Canceled.
Claim 9, Canceled.
Claim 19, Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, none of the prior arts Stevens (US 6,745,021 B1) and Bell (2009/0325566 A1) discloses detecting, by a service managing usage of a mobile device based on a first context, an event to trigger a change in management of the mobile device from the first context to a second context, wherein the service manages the usage of the mobile device via an application executing on the mobile device, the first context and the second context each defining one or more usage policies to enforce via the application; identifying, by the service, one or more notifications associated with the second context; sending, by the service, the one or more notifications to the mobile device; receiving, by the service and from the mobile device, a query of whether any updates associated with the second context is available; and upon determining that an update associated with the second context is available, sending, by the service, the update to the mobile device.
Instead, Stevens discloses receiving information describing the emergency situation; receiving information identifying the geographic area in which there is the emergency situation; receiving a list identifying the mobile subscribers currently located within the geographic area experiencing the emergency situation; interfacing with a subscriber profile to determine if any of the mobile subscribers have provided special instructions on how, if at all, they are to be alerted about the emergency situation; sending an emergency notification message containing at least a portion of the information about the emergency situation to at least one of the mobile subscribers pursuant to the special instructions if any in 
Bell discloses providing at least one operational policy for said at least one access point; enforcing said at least one policy for a user wireless device when said device is associated with said access point, said enforcing comprising defeating user control of at least one component of said wireless device controlled by said at least one policy; and not enforcing said at least one policy for said wireless device when said device is not associated with said access point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/SYED A RONI/Primary Examiner, Art Unit 2194